Citation Nr: 0707730	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hypoglycemic 
attack.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to an initial evaluation in excess of 40 
percent for fibromyalgia with headaches, sleeplessness, 
fatigue, and diffuse multiple joint pain, to include whether 
separate ratings for individual joint disabilities are 
warranted.

5.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

6.  Entitlement to an effective date earlier than September 
30, 2003 for the grant of service connection for 
gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
February 1987; November 1990 to May 1991; and March 1994 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
November 2003, April 2005, and July 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The issue of entitlement to an effective date earlier than 
September 30, 2003 for the grant of service connection for 
GERD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran currently has left ear hearing loss disability as the 
result of his active military service.

2.  The competent medical evidence does not show that the 
veteran currently has hypoglycemia as the result of his 
active military service.

3.  The competent medical evidence does not show that the 
veteran currently has memory loss as the result of his active 
military service.

4.  The 40 percent rating currently assigned for the 
veteran's service-connected fibromyalgia is the maximum 
schedular rating provided for such disability; separate 
ratings for the veteran's various joint pain are not 
warranted.

5.  The veteran's right ear manifests Level I hearing.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Hypoglycemia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Memory loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  The criteria for an initial evaluation in excess of 40 
percent for fibromyalgia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7,  4.71(a), Diagnostic 
Code 5025 (2006).

5.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2002) and (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

With respect to the issues of entitlement to service 
connection, prior to initial adjudication of the veteran's 
claim, VA has met all statutory and regulatory notice and 
duty to assist provisions.  A letter dated in June 2001 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2001 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the issues of entitlement to increased 
ratings, although a separate VCAA letter with respect to the 
increased rating claims was not issued, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess, 19 Vet. App. at 
490.  In this case, the veteran's claims for service 
connection for fibromyalgia like symptoms and right ear 
hearing loss were granted; disability ratings and effective 
dates were assigned in an October 2002 rating decision.  VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
See Sutton v. Nicholson, No 01-1332 (U.S. Vet. App. September 
20, 2006).

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disabilities, and the 
Board has concluded that the preponderance of the evidence is 
against assigning higher ratings, there is no question as to 
an effective dates to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. at 473.

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded VA examinations in August 2002, 
September 2002, and May 2005.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, including sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a.	Left ear hearing loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The competent medical evidence of record shows that pure tone 
thresholds at the VA examination in August 2002, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
30
LEFT
25
25
30
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed mild sensorineural hearing loss 
bilaterally.  

The Board notes that while the veteran exhibits some degree 
of left ear hearing loss, the veteran does not have an 
impaired hearing recognized as a disability for VA purposes.  
The thresholds for the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz are all less than 40 decibels; the thresholds 
for at least three of these frequencies are 25 decibels or 
less; and the speech recognition scores using the Maryland 
CNC Test are 94 percent or better.  A sensorineural hearing 
loss is not a disability as that term is defined by 38 C.F.R. 
§ 3.385.  Therefore, in this case, service connection for 
left ear hearing loss may not be established.  

b.	Hypoglycemic attack

The medical evidence of record shows that the veteran is not 
currently diagnosed with hypoglycemia.  The record indicates 
that the veteran was hospitalized in May 2002 with symptoms 
that were noted to "mimic those of hypoglycemia."  However, 
after a 72-hour fasting to rule out hypoglycemia, it was 
ruled out.  The veteran's physician noted that another 
possible reason for the veteran's symptoms might be due to 
the effect of the drugs ranitidine and Naprosyn that the 
veteran had been prescribed.  The Board notes that without a 
diagnosed or identifiable underlying malady or condition, 
symptoms alone do not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
competent medical evidence that the veteran has hypoglycemia 
and that it was caused by or aggravated by the veteran's 
military service, the criteria for establishing service 
connection for hypoglycemia have not been established.  38 
C.F.R. § 3.303. 

c.	Memory loss

The medical evidence of record shows that the veteran is not 
currently diagnosed with a disability manifested by memory 
loss.  At the August 2002 VA examination, the veteran's 
memory was noted to be grossly intact.  He was easily able to 
recall 4 out of 5 words after a few minutes of distraction 
and with a slight hint was able to recall the 5th word.  The 
veteran was diagnosed with only some dependent personality 
traits.  

Thus, the medical evidence fails to show that the veteran 
currently suffers from a disability manifested by memory 
loss.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a disability 
exists and that it was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for memory loss have not been established.  
38 C.F.R. § 3.303. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.

III.	Increased ratings
  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for fibromyalgia-like symptoms and right ear hearing loss.  
As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

a.	Fibromyalgia-like symptoms

The RO has rated the veteran's service-connected fibromyalgia 
(polyarthralgia without active synovitis and negative labs) 
claimed as bilateral knee condition, degenerative joint 
disease, bilateral shoulder condition, headaches, chest pain, 
questionable arthritis (aches and swelling joints), and low 
back condition pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5025 for fibromyalgia.

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: provides a 10 percent 
rating for symptoms that require continuous medication for 
control, a 20 percent rating for symptoms that are episodic, 
with exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, and a 40 percent rating for 
symptoms that are constant, or nearly so, and refractory to 
therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The current 40 percent rating is the maximum evaluation 
allowed pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025 
for fibromyalgia. As the veteran is already receiving the 
highest evaluation for this disability, a schedular increase 
is not warranted.  In addition, as the 40 percent rating has 
been assigned effective the day following the veteran's 
service discharge in March 2001, staged ratings for this 
disability are not warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that the veteran, through his representative, 
argues that separate ratings should be assigned for "at 
least some of the claimed conditions" or at least support an 
extraschedular rating for fibromyalgia.  

The critical inquiry in making a determination to separately 
service connect any of the veteran's claimed conditions is 
whether any of the symptomatology is duplicative or 
overlapping as the veteran is only entitled to a combined 
rating where the symptomatology is distinct and separate.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, in order 
to grant separate ratings for "at least some of the claimed 
conditions", the record must include competent medical 
evidence that the "claimed condition" is a currently 
diagnosed disability independent of the fibromyalgia and that 
it was incurred in or aggravated by the veteran's military 
service.    

The Board notes that historically, the veteran's claim filed 
in March 2001 specifically included a bilateral knee 
condition, a bilateral shoulder condition, a low back 
condition, headaches, and chest pain.  The record is absent 
any competent medical evidence that any of these conditions 
are due to either a disease or injury incurred during his 
active military service, or as a consequence thereof of 
service and not manifestations of the fibromyalgia.  In fact, 
the medical evidence of record attributes all of these 
conditions to the veteran's fibromyalgia-like symptoms.  

With respect to the veteran's knees, the September 2002 VA 
examination report indicates that with there was mild valgus 
deformity; there was no swelling, redness, heat, or effusion; 
and the veteran's knees were nontender on palpation.  There 
was negative crepitus; there was negative laxity, and 
McMurray and anterior drawer signs were negative.  Range of 
motion exercises demonstrated flexion to 135 degrees and 
extension to 180 degrees without pain.  X-rays of the 
bilateral knees were negative.  The final diagnosis was 
bilateral knee pain secondary to fibromyalgia like symptoms.

Although a March 2003 Rheumatology Note indicates an 
impression of patelofemoral pain syndrome, a March 2005 
Rheumatology Note authored by the same physician indicates an 
impression of chronic knee pain of undetermined etiology.  
The physician noted that the veteran had never had any 
abnormalities on his knee x-rays and that he had never 
observed any actual effusions or swelling of the knees and 
opined that he did not think that there was a primary 
inflammatory arthropathy present as an etiology of the 
veteran's pain.

With respect to the veteran's shoulders, the September 2002 
VA examination report indicated that the shoulders were 
without deformity, that the shoulder girdle musculature was 
good, and that there was no tenderness on palpation.  There 
was no heat, redness, or crepitus; and the veteran 
demonstrated full range of motion.  The final diagnosis was 
bilateral shoulder pain, part of fibromyalgia like symptoms.

With respect to the veteran's low back, the September 2002 VA 
examination report indicated that the veteran had good 
posture without scoliosis or deformity.  There was no 
tenderness of palpation, and the veteran demonstrated full 
range of motion.  X-rays of the lumbosacral spine were 
negative.  Final diagnosis was arthralgias and low back pain, 
secondary to part of fibromyalgia like symptoms.

With respect to chest pain, the September 2002 VA examination 
report indicated that x-rays of the chest were negative.  
Final diagnosis was atypical chest pain, part of fibromyalgia 
like symptoms.  With respect to headaches, the September 2002 
VA examination report's final diagnosis was headaches, part 
of fibromyalgia like symptoms.

Under VA law and regulations, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14.  The Board notes that, although the veteran's 
symptoms have been specifically claimed by him as separate 
disabilities, the record reflects that they are part and 
parcel of the service-connected fibromyalgia, and there is no 
opinion to the contrary.  The medical evidence of record 
reflects that the bilateral knee condition, bilateral 
shoulder condition, low back condition, headaches, and chest 
pain represent manifestations of the fibromyalgia, as opposed 
to representing an independent and separate disability, or a 
symptom of a different condition.

Thus, with respect to knees, shoulders, low back, and chest 
pain and headaches, there is no evidence of current chronic 
disease which exist separately and independently from the 
currently diagnosed and already service-connected 
fibromyalgia.  In the absence of a currently diagnosed 
disability independent of the fibromyalgia, the claim must be 
denied.  
          
The Board also notes that there is no evidence of record that 
the veteran's fibromyalgia causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
fibromyalgia-like symptoms.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 



b.	Right ear hearing loss

The RO has rated the veteran's service connected right ear 
hearing loss pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 
6100 for hearing impairment. 

In evaluating service-connected hearing loss under Diagnostic 
Code 6100, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

As noted above, the veteran underwent a VA examination in 
August 2002.  The results from his August 2002 examination 
are as follows, with pure tone thresholds recorded in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
30
LEFT
25
25
30
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The average of the pure tones between 1000-4000 Hz was 28 for 
the right ear and 28 for the left. 

Using Table VI in 38 C.F.R. § 4.85, the veteran received a 
numeric designation of I for the right ear.  The pertinent 
question, then, is what designation to assign to the 
nonservice-connected left ear.

The method for evaluating unilateral hearing loss was amended 
shortly after the veteran filed his service connection claim 
for hearing loss.  38 U.S.C.A. § 1160 was amended by the 
Veterans Benefits Act of 2002, Pub. L. 107-330, Title I, 
Section 103, 116 Stat. 2821, effective December 6, 2002.  

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3) (2002) provided that total deafness in one ear 
as a result of service-connected disability and total 
deafness in the other ear as a result of nonservice-connected 
disability is for special consideration under that section.  
Also of note are the provisions of 38 C.F.R. § 4.85(f) (2002) 
which indicated that where service connection is in effect 
for hearing impairment in only one ear, the auditory acuity 
in the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear.  38 C.F.R. 
§ 4.85(f) further provided that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," 
subject to the provisions of § 3.383.  There is no indication 
that willful misconduct was involved in the claimant's 
nonservice-connected left ear hearing loss.  However, he does 
not have total deafness in the nonservice-connected ear.  
Therefore, under the prior version of the law, since only the 
veteran's right ear is service-connected and he is not 
totally deaf in his left ear, the hearing acuity of his left 
ear is considered normal.  VAOPGCPREC 32-97; see also Boyer 
v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. 
West, 210 F.3d 1351 (2000).  Accordingly, a designation of 
Level "I" is assigned for his right ear.  When applied to 
Table VII, the numeric designations of "I" for each ear 
translates to a zero percent evaluation. 

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was 
changed to "deafness."  If the service-connected ear is 10 
percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  Congressional documents 
concerning enactment of Pub. L. 107-330 indicate that the 
intention was to overrule Boyer and allow VA to consider the 
hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).  38 C.F.R. § 3.383 has been amended to incorporate the 
changes to 38 U.S.C.A. § 1160, and the amendment was 
retroactively effective to December 6, 2002.  See 69 Fed. 
Reg. 48,148 (August 9, 2004).  

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined 
in VA regulations except in reference to the severest degrees 
of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.  

The audiological evaluations do not show that the veteran has 
a hearing loss disability in the non-service-connected left 
ear as defined by VA regulations.  38 C.F.R. § 3.385.  In 
addition, to have an independently compensable hearing loss 
disability in the service-connected ear, the veteran would 
have to be assigned a numeral designation of at least X.  See 
Table VII.  Since the highest numeral designation for the 
veteran's right ear is I, then he does not have sufficient 
hearing loss in the service-connected right ear to warrant 
considering the impaired hearing in the nonservice-connected 
left ear when rating his disability.  The nonservice-
connected ear is therefore assigned a level I.  

Level I hearing acuity in the service-connected right ear and 
level I hearing acuity in the nonservice-connected left ear 
equates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) and 
(b).

Rating hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, such application results in a 
non-compensable rating.  Even if the veteran's non-service-
connected ear is considered in the rating determination, the 
veteran's total hearing loss would still not be impaired 
enough to reach a compensable level.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for hypoglycemic attack is 
denied

Entitlement to service connection for memory loss is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for fibromyalgia with headaches, sleeplessness, fatigue, and 
diffuse multiple joint pain, to include whether separate 
ratings for individual joint disabilities are warranted, is 
denied.

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.


REMAND

With respect to the issue of entitlement to an effective date 
earlier than September 30, 2003 for the grant of service 
connection for GERD, the Board notes that the veteran's 
submitted a Notice of Disagreement (NOD) in May 2005 with 
respect to this issue.  As such, the RO must issue a 
Statement of the Case (SOC), and provide the veteran an 
opportunity to perfect his appeal as to this issue.  
Therefore, the appropriate Board action is to remand the 
issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the VCAA, the veteran and his 
representative should be provided an SOC 
as to the issue of entitlement to an 
effective date earlier than September 30, 
2003 for the grant of service connection 
for GERD.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2005).    



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


